Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO

SEVENTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT,

WAIVER

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKINGS

 

This Amendment No. 2 to Seventh Amended and Restated Receivables Purchase
Agreement, Waiver and Reaffirmation of Performance Undertakings (this
“Amendment”) is entered into as of January 17, 2019, among Dairy Group
Receivables, L.P., a Delaware limited partnership (“Dairy Group”), and Dairy
Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group II”
and, together with Dairy Group, the “Sellers” and each, a “Seller”), each of the
parties listed on the signature pages hereof as a Servicer (each, a “Servicer”
and collectively, the “Servicers”), each of the parties listed on the signature
pages hereof as a Financial Institution (each, a “Financial Institution” and
collectively, the “Financial Institutions”), each of the parties listed on the
signature pages hereof as a Company (each, a “Company” and collectively, the
“Companies”), Coöperatieve Rabobank U.A., New York Branch, as Agent (the
“Agent”), PNC Bank, National Association, as LC Bank, and Dean Foods Company, as
Provider (“Provider”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Seventh Amended and Restated
Receivables Purchase Agreement, dated as of March 26, 2015, among the Sellers,
the Servicers, the Financial Institutions, the Companies, the LC Bank and the
Agent, as amended by Amendment No. 1 to Seventh Amended and Restated Receivables
Purchase Agreement and Reaffirmation of Performance Undertakings dated as of
January 4, 2017 (as so amended, the “Existing Agreement,” and as further amended
from time to time, the “Receivables Purchase Agreement”).

 

R E C I T A L S:

 

WHEREAS, the parties hereto wish to amend the Existing Agreement in certain
other respects, upon and subject to the terms and conditions set forth in this
Amendment;

 

WHEREAS, in connection with the Existing Agreement, Provider entered into each
of (i) the Third Amended and Restated Dean Performance Undertaking Agreement,
dated as of June 12, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Dean Performance Undertaking”), made by the
Provider in favor of the Agent and Dairy Group II, and (ii) the Fourth Amended
and Restated Performance Undertaking, dated as of June 12, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Suiza
Performance Undertaking” and, together with the Dean Performance Undertaking,
the “Performance Undertakings”, each, a “Performance Undertaking”), made by the
Provider in favor of the Agent and Dairy Group;

 

WHEREAS, Provider desires to reaffirm its obligations under the Performance
Undertakings after giving effect to the amendments and waivers set forth herein,
all as more fully described herein.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.              Amendments to Receivables Purchase Agreement.  Subject
to the terms and conditions set forth herein and upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Receivables Purchase
Agreement is hereby amended as follows:

 

(a)           Section 1.10(a)(i) of the Receivables Purchase Agreement is
amended and restated as follows:

 

(i)            pursuant to, but without duplication of, Sections 2.3 and 2.4,
from and after the Facility Termination Date, the amount necessary to cash
collateralize the LC Participation Amount with respect to all outstanding
Letters of Credit until the amount of cash collateral held in the LC Collateral
Account equals 100% of the LC Participation Amount plus the amount of all LC
Fees and all “LC Participant Fees” (as defined in the Fee Letter) to accrue
thereon through the scheduled expiration of the related Letters of Credit, in
each case, as reasonably estimated by the LC Bank;

 

Section 2.              Waivers. During the period from and including the date
hereof to and including the Waiver Termination Date (as defined below), (a) no
Potential Amortization Event or Amortization Event shall be deemed to arise or
have arisen under the Receivables Purchase Agreement pursuant to
Section 9.1(n) of the Receivables Purchase Agreement solely as a result of the
Total Net Leverage Ratio as of the end of the fiscal quarter ended December 31,
2018 being greater than 4.25 to 1.00 and (b) no Potential Amortization Event or
Amortization Event shall be deemed to arise or have arisen under the Receivables
Purchase Agreement pursuant to Section 9.1(c) of the Receivables Purchase
Agreement solely as a result of the Total Net Leverage Ratio as of the end of
the fiscal quarter ended December 31, 2018 being greater than 4.25 to 1.00 and
resulting in a default or event of default under and pursuant to the Dean Credit
Agreement.

 

As used herein, “Waiver Termination Date” shall mean the earliest of
(a) March 1, 2019, (b) the date, if any, on which any Seller Party breaches its
obligations under this Amendment and (c) the date, if any, on which the
Collateral Agent shall enter into a forbearance agreement with Dean Foods
Company relating to (x) the Dean Credit Agreement and (y) the exercise of
remedies with respect thereto.  For the avoidance of doubt, on the Waiver
Termination Date the waivers set forth in this Amendment shall terminate and any
actual Potential Amortization Event or Amortization Event previously waived
shall be reinstated.

 

In order to induce the Required Purchasers to enter into this Amendment, (a) the
Servicers agree that, upon written request from any Purchaser, the Servicers
will prepare and deliver to the Agent and each Financial Institution a Weekly
Report each Wednesday of each of week after the delivery of such request until
the Waiver Termination Date, (b) the Seller Parties agree that the proceeds of
any purchase or any issuance of any Letter of Credit under the Receivables
Purchase Agreement will be used for corporate purposes, and (c) the Provider
represents and warrants that there are no amounts outstanding under the Dean
Credit Agreement

 

--------------------------------------------------------------------------------



 

and covenants that, after the date hereof, neither it nor any of its
Subsidiaries will make any borrowing under the Dean Credit Agreement.

 

Section 3.              Reaffirmation of Performance Undertakings.  Provider
acknowledges the amendments to the Receivables Purchase Agreement and the
waivers effected hereby. Provider reaffirms, after giving effect to such
amendments and waivers, that its obligations under each of the Performance
Undertakings and each other Transaction Document to which it is a party continue
in full force and effect and are hereby ratified, reaffirmed and confirmed.

 

Section 4.              Conditions to Effectiveness of Amendment.  This
Amendment shall become effective as of the date hereof (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:

 

(a)           Amendment.  The Agent shall have received executed counterparts of
this Amendment duly executed by each Seller, each Servicer, the Provider, the
Agent and the Required Purchasers.

 

(b)           Fee. Each Financial Institution (or its designee) shall have
received a non-refundable, fully-earned fee equal to (i) fifteen basis points
(0.15%) multiplied by (ii) the Company Purchase Limits of the Companies in such
Financial Institution’s Purchaser Group as of the date hereof.

 

(c)           Representations and Warranties.  As of the date hereof, after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document (except representations and warranties which relate to a specific date,
which were true and correct as of such date) shall be true and correct as though
made on and as of the date hereof (and by its execution hereof, each Seller
Party shall be deemed to have represented and warranted such).

 

(f)            No Amortization Event or Potential Amortization Event.  As of the
date hereof, after giving effect to this Amendment, no Amortization Event or
Potential Amortization Event shall have occurred and be continuing (and by its
execution hereof, each Seller Party shall be deemed to have represented and
warranted such).

 

Section 5.              Miscellaneous.

 

(a)           Effect; Ratification.  The amendments and waivers set forth herein
are effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions or the Agent may now have or may have in the future under
or in connection with the Receivables Purchase Agreement or any other instrument
or agreement referred to therein.  Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Receivables Purchase
Agreement” or to the “Purchase Agreement” or to the Receivables Purchase
Agreement shall mean the Receivables Purchase

 

--------------------------------------------------------------------------------



 

Agreement, as modified hereby.  This Amendment shall be construed in connection
with and as part of the Receivables Purchase Agreement and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Receivables Purchase Agreement and each other instrument or agreement
referred to therein, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.

 

(b)           Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c)           Costs, Fees and Expenses.  Each Seller agrees to reimburse the
Agent and the Purchasers upon demand for all costs, fees and expenses (including
the reasonable fees and expenses of counsel to the Agent and the cost of
affirming the rating of the Commercial Paper by independent financial rating
agencies) incurred in connection with the preparation, execution and delivery of
this Amendment.

 

(d)           Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)           Severability.  Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(f)            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

DAIRY GROUP RECEIVABLES, L.P.,

 

as Seller

 

By: Dairy Group Receivables GP, LLC,

 

Its: General Partner

 

 

 

 

 

 

By:

/s/ Edgar A. Deguia

 

Name:

Edgar A. Deguia

 

Title:

Vice President and Treasurer

 

 

 

 

 

DAIRY GROUP RECEIVABLES II, L.P.,

 

as Seller

 

By: Dairy Group Receivables GP II, LLC,

 

Its: General Partner

 

 

 

 

 

 

By:

/s/ Edgar A. Deguia

 

Name:

Edgar A. Deguia

 

Title:

Vice President and Treasurer

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Company

 

 

 

 

 

By:

/s/ A. Vink

 

Name:

A. Vink

 

Title:

Proxy holder

 

 

Intertrust Management B.V.

 

 

Managing Director

 

 

 

 

 

 

 

By:

/s/ H.R.T. Kröner

 

Name:

H.R.T. Kröner

 

Title:

Proxy holder

 

--------------------------------------------------------------------------------



 

 

COÖPERATIEVE RABOBANK U.A., as a Financial Institution and LC Participant

 

 

 

 

 

By:

/s/ Eugene Van Esveld

 

Name:

Eugene Van Esveld

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Jop Vander Sluis

 

Name:

Jop Vander Sluis

 

Title:

Executive Director

 

 

 

COÖPERATIEVE RABOBANK U.A., New York Branch, as Agent

 

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Stephen G. Adams

 

Name:

Stephen G. Adams

 

Title:

Managing Director

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as a Financial Institution, LC Participant and Company

 

 

 

 

 

By:

/s/ Emily Shields

 

Name:

Emily Shields

 

Title:

First Vice President

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution, LC Participant,
Company and LC Bank

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Managing Director

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, as a Financial Institution, a Company and LC Participant

 

 

 

 

 

By:

/s/ Andrew D. Jones

 

Name:

Andrew D. Jones

 

Title:

Director

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

DEAN FOODS COMPANY, as a Provider

 

 

 

 

 

By:

/s/ Edgar A. Deguia

 

Name:

Edgar A. Deguia

 

Title:

Vice President and Treasurer

 

 

 

 

 

DEAN DAIRY HOLDINGS, LLC, as a Servicer

 

SUIZA DAIRY GROUP, LLC, as a Servicer

 

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer

 

BERKELEY FARMS, LLC, as a Servicer

 

COUNTRY FRESH, LLC, as a Servicer

 

DEAN EAST, LLC as a Servicer

 

DEAN EAST II, LLC as a Servicer

 

DEAN FOODS NORTH CENTRAL, LLC, as a Servicer

 

DEAN FOODS OF WISCONSIN, LLC, as a Servicer

 

DEAN WEST, LLC, as a Servicer

 

DEAN WEST II, LLC, as a Servicer

 

FRIENDLY’S ICE CREAM HOLDINGS CORP., as a Servicer

 

FRIENDLY’S MANUFACTURING AND RETAIL, LLC, as a Servicer

 

GARELICK FARMS, LLC, as a Servicer

 

LAND-O-SUN DAIRIES, LLC, as a Servicer

 

MAYFIELD DAIRY FARMS, LLC, as a Servicer

 

MIDWEST ICE CREAM COMPANY, LLC, as a Servicer

 

MODEL DAIRY, LLC, as a Servicer

 

REITER DAIRY, LLC, as a Servicer

 

SHENANDOAH’S PRIDE, LLC, as a Servicer

 

SOUTHERN FOODS GROUP, LLC, as a Servicer

 

TUSCAN/LEHIGH DAIRIES, INC., as a Servicer

 

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC, as a Servicer

 

 

 

 

 

By:

/s/ Edgar A. Deguia

 

Name:

Edgar A. Deguia

 

Title:

Vice President and Treasurer

 

[Signature Page to Amendment No.2 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------